MEMORANDUM ***
Valentina Garcia-Guzman, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We dismiss the petition for review.
*565We lack jurisdiction to review whether Garcia-Guzman has demonstrated the requisite “exceptional and extremely unusual hardship” for cancellation of removal, see Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003), and we need not consider whether Garcia-Guzman established the requisite ten-years continuous physical presence because his failure to establish the requisite hardship is dispositive, see id. at 889 (noting that an applicant must establish continuous physical presence, good moral character and hardship to qualify for relief); 8 U.S.C. § 1229b(b)(l).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, 03-70477, and further order of this Court.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.